519 F.2d 1030
Robert O. McDONNELL, Appellant,v.Charles L. WOLFF, Jr., Warden, Nebraska Penal andCorrectional Complex, Appellee.
No. 75-1146.
United States Court of Appeals,Eighth Circuit.
Submitted June 9, 1975.Decided June 18, 1975.

Robert McDonnell filed typewritten brief pro se.
Melvin K. Kammerlohr, Asst. Atty. Gen., Lincoln, Neb., filed typewritten brief for appellee.
Before VAN OOSTERHOUT, Senior Circuit Judge, and LAY and HEANEY, Circuit Judges.
PER CURIAM.


1
Robert O. McDonnell, an inmate of the Nebraska Penal and Correctional Complex, appeals from an order of the United States District Court for the District of Nebraska, dismissing his civil rights action seeking damages for the confiscation by prison authorities of a number of copies of Penal Digest International and Prison Law Reporter.


2
We affirm the dismissal of this de minimis matter.  In our view, the District Court properly held that the prison authorities acted in good faith in reliance upon their view of existing law in seizing the magazines.  Since prospective relief was not sought or required because the prison had amended its regulations to allow the receipt of the publications, the good faith defense barred relief.  Moreover, there is nothing in the record to suggest that McDonnell suffered any prejudice by being deprived of the use of the magazines in question.